In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Suffolk County (Costello, J.), dated September 22, 2004, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
*352The defendant failed to establish its prima facie entitlement to judgment as a matter of law by demonstrating that it did not create the hazard that caused the injured plaintiffs accident (see Knee v Trump Vil. Constr. Corp., 15 AD3d 545 [2005]; Karalic v City of New York, 307 AD2d 254, 255 [2003]). Since the defendant failed to me'et its burden, it is not necessary to consider whether the papers submitted in opposition to the motion were sufficient to raise a triable issue of fact (see Karalic v City of New York, supra). Schmidt, J.P., Crane, Krausman and Covello, JJ., concur.